z

Case 2:19-mj-00566-BNW Document 4
48/01/2019 @9:21 7023863052 USNR 08/01/19 Page 1 oF e PAGE @2/A7

   
 

AO 442 (Rev, [1/11] Arrest Warrant

   

 

 
    

UNITED STATES DISTRICT COUR . |
afi

for the

Eastern District of California

United States of America

 

 

v. )
)
}
)
AMIER SADEGHPOUR } 9:19-mj-566-BNW
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED ta arrest and bring before a United States magistrate judge without unnecessary delay

(notte of persan te be arrested) = AMIERL SADEGHPOUR +
who is accused of an offense or vialation based on the follawing document filed with the court:

7 Indictment 1 Superseding Indictment Cl information © Superseding Information © Complaint
f Probation Violation Petition ie Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:
18:3606- Violation of Supervised Release

\
Date: 02/14/2014 ny

issuing officer's signature.

    

 

City and state: _ SACRAMENTO, CA, _. ____ A. MEULEMAN, DEPUTY CLERK
Printed name and tithe

 

Retara

 

This warrant was received on fate)
at feity and state)

_.. and the person was arrested on (date)

et ree

 

 

Date:

i rn nes

 

Arrestite officer 's signature

 

Printed aame and fitle

 

 

 
i

Case 2:19-mj-00566-BNW Docum i
9/01/2019 89:21 7023063032 Or AROHAS Os/01/19 Page 2 of 6 PAGE 43/07

Case 2:07-cr-00512-MCE Document 40 Filed 02/14/14 Page 1 of 5

UNITED STATES DISTRICT COURT

Eastern District of California

Petition For Warrant or Summons For

Offender Under Supervision 2:19-mj-566-BNW

Name of Offender: Amier Sadeghpour Docket Number: 0972 2:07CR00512
Name of Indicial Offleer: Chief United States District Judge Morrison C. England, Jr.

Date of Original Sentence: 1/29/2009

Original Offense: 18 USC § 1341 Mail Fraud (2 counts) Class C Felonies

Original Sentence: 72 months custody Bureau of Prisons; 3 years Supervised Release; $345,000
restitution; $100,000 fine; and $200 special assessment; Mandatory drug testing; No firearms; DNA

collection

Special Conditions:

Warrantless Search
No Dissipation of Assets
Financial Disclosure
Financial Restrictions
Drug/Aleohol Treatment
Drug/Aicohol Testing

' Attercare Co-payment
Gambling Restrictions
Deportation

ore A Pw

Type of Supervision: TSR
Date Supervision Commenced: = 12/18/2013

Other Court Actions: None

Page i of 5 PROB 12C
(07/13)
a

O
©
n
©
N
-.
°
3

|-00566-BNW Document 4_Fi
34 ears ee 08/01/19 Page 3 of 6 PAGE 44/7

32

Case 2:07-cr-00512-MCE Document 40 Filed 02/14/14 Page 2 of 5

RE: Amier Sadeghpeur Docket Namber: 0972 2:07CR00512

pS
PETITIONING THE COURT

TO ISSUE A WARRANT

 

 

CJ TO ISSUE A SUMMONS ms
ae
O OTHER: >
ea
The probation officer alleges the offender has violated the following conditions(s) of supervision:
Charge Namber Nature of Violation =.
Charge 1 FAILURE TO FOLLOW INSTRUCTIONS OF THE PROBATION
OFFICER 5

On December 18, 2013, the offender was released from the Clark County Betention Center in Nevada.
Hc failed 70 report ta the probatian office within 72 hours of release from the custody of the Bureau of

Prisons.

Justification: The offender failed to report as directed to the probation office after his release from
custody and his whereabouts are unknown. On November 6, 2013, he was released from the Bureau of
Prisons to the Clark County Delention Center in Nevada on a warrant, He was released from that facility
on December 18, 2013, but did nat report to the United States Probation Office as ordered.

Bail/Dctention: The offerider is a flight risk. Detention is recommended pending outcome of the

violation petition.

1 declare under penalty of perjury that the following is true and correct.

EXECUTED ON: February 1], 2614
Sacramento, California

DAS:ed

Respectfully submitted,

/sf Deborah A. Spencer

 

Deborah A. Spencer
Supervising United States Probation Officer
Telephone: (916) 930-4320

PROB i2€

Page 2 of 5
{07/33}
‘

Case 2:19-m|- -
as/a1/2a19 @d51 9-mj-O0566-BNW Document 4_ Filed 08/01/19 Page 4 of 6

7623863832 USMARSHALS PAGE 45/87

Case 2:07-cr-00512-MCE Document 40 Filed 02/14/14 Page 3of5

RE: Amer Sadeghpour Docket Number: 0972 2:07CR00312

ne

THE COURT FINDS PROBABLE CAUSE AND ORDERS:

The issuance of a warrant.

C1 The issuance of a summons (copy to Defense Counsel).

CO Other:

FURTHER PROCEEDINGS REGARDING CUSTODY:

( Defendant is ordered detained, to be brought before District Judge forthwith.

Initial appearance and detention hearing before Magistrate Judge.

Dated: February 12, 2014

      

MORRISON C. EN
UNITED STATES DISTR:

ce:
United States Probation
Assistant United States Attornay: To be assigned

United States Marshal Service

Page 3 of 5 PROB 12C
(O7/13)
Case 2:19-7-00366-BNW Document Filed 08/01/19 Page 5 of 6

48/01/2619 @9:21 782 32 MARSHA PAGE 46/@7

Case 2:07-cr-00512-MCE Document40 Filed 02/14/14 Page 4 of 5

RE: Amier Sadeghpour Docket Number: 0972 2:07CR00512

STATEMENT OF EVIDENCE OF ALLEGED
SUPERVISED RELEASE VIOLATIONS

Honorable Morrison C. England, Jr.
Chief United States District Judge
Sacramento, California

~

RE:  Amier Sadeghpour
Docket Number: 0972 2:07CR00512

Your Horner:

In addition to a copy of the Judgment and Commitment Order, the following evidence and/or
testimony will be offered to support the probation officer's allegation that the above-named
releasec is in violation of the conditions of supervision as stated on the attached Probation Form
12C - Petition for Warrant or Summons for Offender Under Supervision.

Charge 1: FAILURE TO FOLLOW INSTRUCTIONS OF THE PROBATION OFFICER
a. Evidence:

j. Facsimile on letterhead from Clark County Detention Center in Nevada
confirming offender’s release date of December 18, 2013.

b. Witnesses:

i, Supervising United States Probation Officer can testify the offender is not
found in the system as having reported to any United States Probation
office since his release.

Respectfully submitted,

‘sf Deborah A. Spencer

 

Deborah A. Spencer
Supervising United States Probation Officer
Telephone: 916 930-4320
DATED; 2/11/2014 .
Sacramento, California

Pape 4 of 5 . PROB IC
(07/13)
Case 2:19-mj-00566-BNW D
68/@1/2019 49:21 7823663832 oe MARSHALS 08/01/19 Page 6 of 6 PAGE @7/87

Case 2:07-cr-00512-MCE Document 40 Filed 02/14/14 Page 5of5

RE: Amier Sadeghpour Docket Number: 0972 2:07CRO0512

REVOCATION GUIDE — SUPERVISED RELEASE

Name of Offender: Amier Sadeghpour Docket Number: 0972 2:07CR00512

Date of Original Offense: 7/16/2007 to 11/05/2007

Original term of supervised release imposed: 3 years

Highest grade of violation alleged: C

‘Criminal History Category of offender: V1

Original guideline range: 46 to 57 months.

Chapter 7 range of imprisonment: 8 to 14 months.

Maximum term on revocation - 18 USC 3583(e)(3): (choose one below)

a Class A felony - 5 years (or stat max of ___ years if longer)
Oo Class B felony - 3 years

Pa Clauss C and/or D felony - 2 years

ao Class E felony and misdemeanors » 1 year

Violation requires mandatory revocation: YES: (] NO:

Original affense committed on or after 4/30/2003: Court may sentence up to the statutory maximum
term of supervised release applicable to the original offense of conviction, but not exceed the maximum
for the classes of offenses noted above. There is no adjustment for prison time imposed for any previous
revocation of the term of supervised release. The Court must consider but is not bound by Chapter 7
ranges. Upon revocation, the Court may re-impose supervised release; however, the term is limited to the
stamtory maximum authorized under Title 18 USC 3583(e)(3) for the original offense of conviction, less
the current term of imprisonment imposed upon revocation, and all prior terms of imprisonment imposed
upon previous revocations.

MANDATORY REVOCATION ISSUES

Cee A ee a Te

Original offense committed after 09/13/94: Title 18 USC 3583 instructs that supervision shall be
revoked upon a finding of: 1) Possession of a controlled substance; 2) Possession of a firearm; or,
3) Refusal to comply with mandatory drug testing. If the violation involves the use of a controlled
substance, the Court has the discretion to find that "use" constitutes "possession."

Positive/Failed_ Druy Tests after 11/02/2002: Title 18 USC 3583(g) amended and instructs that
supervision be revoked for: Testing positive for illegal controlled substances more than three times over
the course of one year.

Page $ of 5 PROB 12¢
(07/13)
